DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-19, 21-27, and 34 is/are rejected under 35 U.S.C. 102(a1, a2) as being anticipated by Lawu (EP 2375276 A1).
Re claim 16, Lawu teaches an ophthalmic multifocal lens (see paragraph 0002), comprising: focal points for near vision, intermediate vision and far vision (see paragraphs 0009 and 0051-0052), having a light transmissive lens body comprising an optical axis and providing a refractive focal point (see paragraph 0052), and a periodic light transmissive diffraction grating extending concentrically in a radial direction from said lens body across at least part of at least one surface of said lens body and providing a set of diffractive focal points (see figure 13 and paragraphs 0051-0052), wherein said diffraction grating is configured to operate as an optical wave splitter for distribution of light incident at said lens body in said refractive and diffractive focal points, said refractive focal point providing said focal point for intermediate vision and said diffractive focal points providing said focal points for near vision and far vision (see paragraphs 0051-0052 and figure 13), said diffraction grating having an optical transfer function comprising a continuous periodic phase profile function extending in the radial direction of said lens body, wherein said continuous periodic phase profile function comprises an argument modulated as a function of a radial distance to said optical axis of said lens body so as to tune said distribution of light incident at said lens body (see paragraphs 0010, 0029, and 0031).
	Re claim 17, Lawu teaches wherein said argument is modulated to provide periodic smooth transitions in said continuous periodic phase profile function (see paragraphs 0010, 0029, and 0031).
	Re claim 18, Lawu teaches wherein each transition extends over part of a period of said continuous periodic phase profile function for tuning said light distribution in said diffractive focal points (see 0033). 
	Re claim 19, Lawu teaches wherein each transition comprises at least one of: a transition providing a displacement in said continuous periodic phase profile function in the radial direction of said lens body (see paragraph 0011), or a transition providing a displacement in said continuous periodic phase profile function in a direction transverse to said at least one surface of said lens body (see paragraph 0011).
	Re claim 21, Lawu teaches wherein said transitions comprise at least one of:
transitions providing an identical displacement in said continuous periodic phase profile function in a plurality of periods of said continuous periodic phase profile function, transitions providing a displacement in said continuous periodic phase profile function that increases over a plurality of periods of said continuous periodic phase profile function, or transitions providing a displacement in said continuous periodic phase profile function that decreases over a plurality of periods of said continuous periodic phase profile function (see paragraphs 0011).
	Re claim 22, Lawu teaches wherein modulation of said argument provides, in a same period length of said continuous periodic phase profile function, a first and second transition, spaced apart in the radial direction of said lens body, wherein operation of said second transition at least partly counteracts operation of said first transition (see paragraphs 0011).
	Re claim 23, Lawu teaches wherein said argument is modulated in accordance with an argument modulation function, wherein said argument modulation function is a periodic function having a period equal to a period of said continuous periodic phase profile function (see paragraphs 0011).
	Re claim 24, Lawu teaches wherein said argument modulation function comprises one of a continuous function, a continuous trigonometric function, a triangle function or a trapezoid function (see paragraphs 0011).
	Re claim 25, Lawu teaches wherein said argument of said continuous periodic phase profile function is differently modulated across said lens body to tune said distribution of light incident at said lens body differently for different pupil sizes (see paragraphs 0061).
	Re claim 26, Lawu teaches wherein said argument is modulated in a number of contiguous periods of said continuous periodic phase profile function covering at least one area of said lens body, wherein said number of contiguous periods and modulation of said argument differ at different areas across said lens body (see paragraphs 0011).
	Re claim 27, Lawu teaches wherein said diffraction grating is configured to operate as the optical wave splitter, to provide a plurality of diffractive focal points, comprising diffractive focal points at diffraction orders of +1 and -1 (see paragraph 0009).
	Re claim 34, Lawu teaches wherein said argument of said continuous periodic phase profile function is modulated for providing first trifocal properties at a first area of said surface of said ophthalmic multifocal lens extending in the radial direction and including said optical axis, said first trifocal properties emphasizing light distributed in said focal point for near vision, and providing second trifocal properties at a second area of said surface of said ophthalmic multifocal lens extending beyond said first area in the radial direction of said lens body towards a circumferential edge of said lens body, said second trifocal properties emphasizing light distributed in said focal point for far vision  (see paragraph 0051).

Allowable Subject Matter
Claims 35-37 are allowed.
Claims 20 and 28-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.
In regard to dependent claim 20, the prior art taken either singly or in combination fails to anticipate or fairly suggest wherein transitions providing a displacement in said continuous periodic phase profile function in the radial direction of said lens body are arranged at a position of at least one of a leading edge or a trailing edge or flank of said continuous periodic phase profile function, and transitions providing a displacement in said continuous periodic phase profile function in a direction transverse to said at least one surface of said lens body are arranged at a position of at least one of a crest or a trough of said continuous periodic phase profile function; recited together in combination with the totality of particular features/limitations recited therein
In regard to dependent claim 28, the prior art taken either singly or in combination fails to anticipate or fairly suggest an ophthalmic lens meeting the profile function as expressed in the claim; recited together in combination with the totality of particular features/limitations recited therein
In regard to independent claim 35, the prior art taken either singly or in combination fails to anticipate or fairly suggest a method of manufacturing an ophthalmic multifocal lens including providing said continuous periodic phase profile function having a modular argument as a function of radial distance to said optical axis of said lens body, tuning said distributing of light in said target focal points for providing said target light distribution by modulating said argument across said lens body, providing a modulated argument, providing a height profile of said diffraction grating in accordance with said periodic phase profile function comprising said modulated argument, and producing said ophthalmic multifocal lens by applying said diffraction grating in accordance with said height profile at said lens body; recited together in combination with the totality of particular features/limitations recited therein
Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 9239471 B2	US 8556416 B2	US 4637697 A	US 4340283 A

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R GREECE whose telephone number is (571)272-3711. The examiner can normally be reached 8-6 M-TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R GREECE/Primary Examiner, Art Unit 2872